DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The request for continued examination filed on 3/1/2021 has been entered. Claims 1-10 have been cancelled and claims 11-14 are new claims that have been placed in condition for allowance. The information disclosure statement filed on 3/8/2021 has been reviewed and considered by this allowability notice.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James Wray on 4/9/2021.

Please amend the claims as filed 3/1/2021 according to the attached examiner’s amendment titled, “Examiner's Amendment for application 16090839”. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The applicant has amended the independent claims to include the limitations of: 
“…wherein power production of the wind turbine measured in a positive direction to actual yaw position, generating a positive yaw error, is accumulated in a first storage and power production of the wind turbine measured in a negative direction to actual yaw position, generating a negative yaw error, is accumulated in a second storage, 
whereby data related to power production in positive and negative yaw errors is accumulated during a defined time period that is longer than 24 hours,
wherein the system calculates an effect of the rotor (Cp) which is defined as:
Cp = P / (                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                     * A * Rho * V3);
where P is generated power, V is wind speed, Rho is air density, and A is rotor area;
wherein the system is adapted to provide the positive and negative yaw error and effect of the rotor (Cp) to a yaw correction algorithm, 
wherein the yaw correction algorithm utilizes the effect of the rotor (Cp) and comparison of power production accumulated for positive and negative yaw errors to generate a power difference signal (Perr),
wherein the system is further adapted to transmit the power difference signal (Perr) to a PI controller which performs integration of the signal (Perr) and generates and communicates a yaw offset set point to a yaw controller, and
wherein the yaw controller communicates the yaw offset setpoint to the wind turbine and controls the wind turbine yaw using the yaw offset setpoint.”


The closest prior art of record is Altemark (US PGPUB 20080111379) and Gregg (US PGPUB 20150086357). Altemark teaches a system and method for correcting the yaw position of a wind turbine system in which an average power is measured from the positive and negative (right/left) wind directions, the mean of the positive and negative wind directions are then subtracted from each other, this value is representative of a yaw offset error which is compared to a threshold value (i.e. less than 1%), and if the error is smaller than the threshold no correction is made and if larger, a correction to the yaw direction is made. The reference of Gregg teaches a wind turbine yaw correction system and method in which an average power is measured for positive and negative wind directions for predetermined periods which allow the system to reduce yaw bias in the system. However, the prior art is silent on taking into account the effect of the rotor in conjunction with the positive and negative yaw errors when calculating a power difference which is used to determine the correct amount of offset to adjust the wind turbine in response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117           
                                                                                                                                                                                             /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117